UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6707


ROBERT GARY MOORE,

                    Plaintiff - Appellant,

             v.

MS. JOHNSON, Notary; DIVISION OF CORRECTION COMMISSIONER,
Name Unknown; BISHOP, Warden of N.B.C.I.; STATE OF MARYLAND US
FEDERAL CO,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:17-cv-01188-JKB)


Submitted: August 24, 2017                                        Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert G. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Gary Moore appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice for failing to state a claim. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Moore v. Johnson, No. 1:17-cv-01188-JKB (D. Md. May 3, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2